Citation Nr: 1643802	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to April 1981, with subsequent reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

In a June 2014 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and hypertension in addition to a claim to reopen a claim for service connection for a right leg disorder.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims with regard to his claims for service connection for bilateral hearing loss and tinnitus.  In a December 2014 order, the Court granted a Joint motion for Partial Remand (JMR) as to these issues, which were returned to the Board for action consistent with JMR.

In May 2015, the Board remanded such issues for additional development consistent with the JMR.  In a November 2015 rating action, service connection for tinnitus was granted, hence this issue is no longer before the Board.   

In April 2016, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for further development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the July 2012 Board hearing, the Veteran contended that his Reserve service treatment records contain audiograms.  The Veteran reported having hearing tests during his Reserve service, and failing a hearing test in 1984.

The Board issued a decision in June 2014 denying the Veteran's claim.  The Veteran appealed this decision to the Court.  In December 2014, a Joint Motion was issued as the parties found that VA did not comply with the duty to assist because it did not record efforts to undertake the Veteran's Reserve service treatment records.   

The Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to mean reliance on the July 2013 VSR Memorandum "Misdirected Development," was improper for purposes of concluding any additional service treatment records do not exist, or that further efforts to obtain them would be futile.  The JMR considered it significant the July 2013 VSR Memorandum understood a March 2006 communication from the Records Management Center (RMC) to be addressed to the RO, when actually it was a communication between the RMC and the Veteran.  Likewise, the JMR considered the record "does not otherwise contain evidence documenting efforts by VA to obtain Appellant's missing reserve service medical records from the RMC."   

Pursuant to the Court's June 2014 Joint Motion, in May 2015, the Board remanded the Veteran's claim so that efforts to obtain the Veteran's Reserve service treatment records could be recorded in a written memorandum, and the Veteran could be afforded a VA examination.  The Veteran was afforded a VA examination in August 2015.     

In July 2015, a request was made for the Veteran's complete medical and dental service treatment records, and entire personnel file at the National Personnel Records Center.  The listed dates of service are December 1980 to April 1981, with no specific dates listed for the Veteran's reserve service.  

A remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.   Stegall v. West, 11 Vet. Pp. 268, 271 (1998).  Where the remand orders of the Court or the Board are not complied with, the Board itself errs in failing to ensure compliance. Stegall, 11 Vet. App. at 271. 

As the listed dates of service in the request for records are December 1980 to April 1981, with no mention of the Veteran's reserve service, and there is no documentation of efforts by VA to obtain Appellant's missing reserve service medical records from the RMC, there was not substantial compliance with the May 2015 Board remand.  

Furthermore, if additional records are obtained, an addendum opinion to the August 2015 examination should be obtained, taking into account the newly received records.  

Accordingly, the case is REMANDED for the following action:

1. The efforts undertaken to obtain the Veteran's Reserve service treatment records (i.e., dated after 1981) should be recorded in writing.  The RMC, and NPRC, should be contacted by the RO to obtain these records, which action should be documented, and if any other likely repository has not been contacted, that should be accomplished and documented.  Any additional service treatment records obtained should be associated with the file, and if it is considered further efforts to obtain records would be futile, or that further records do not exist, that conclusion should be explained in writing.  The Veteran should be advised of the results of this development action.  

2.  If any additional relevant records are obtained, obtain an addendum opinion to the August 2015 examination.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  The examiner is asked to offer an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


